Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in regards to the decision to reopen prosecution resulting from Pre-Brief Appeal Conference filed 3 May 2022.  Claims 1-20 remain pending in this application.  


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney Allan Braxdale on 6/3/2022.

3.	The Application has been amended as follows:

Listing of Claim: (This listing of amended claims replaces all previous versions of those specific claims)

1.	(Currently Amended)  A method comprising:	receiving, by one or more processors, a set of parameters,		the set of parameters comprising a density parameter, a size parameter, and a node parameter, wherein the density parameter comprises a plurality of density values that includes at least a first density value and a second density value, wherein the first density value and the second density value are different, and wherein the node parameter comprises information associated with a plurality of nodes;	configuring, by the one or more processors, a first execution cycle of a density variation (DENSVAR) clustering algorithm based on the set of parameters;	executing, by the one or more processors, the first execution cycle of the DENSVAR algorithm, wherein the first execution cycle comprises:		determining a distance between different pairs of nodes of the plurality of nodes;		identifying candidate nodes of the plurality of nodes based on the distance determined for the different pairs of nodes and the size parameter;		assigning the candidate nodes to one of a plurality of candidate clusters;		determining whether each candidate cluster of the plurality of candidate clusters satisfies at least the first density value or the second density value; and		identifying a first density cluster based on a first candidate cluster of the plurality of candidate clusters satisfying the first density value and a second density cluster based on a second candidate cluster of the plurality of candidate clusters satisfying the second density value during the first execution cycle; and	transmitting, by the one or more processors, information associated with the first density cluster and the second density cluster to a remote device.

9.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:	receiving a set of parameters, the set of parameters comprising a density parameter, a size parameter, and a node parameter, wherein the density parameter comprises a plurality of density values that include at least a first density value and a second density value, wherein the first density value and the second density value are different, and wherein the node parameter comprises information associated with a plurality of nodes;	configuring a first execution cycle of a density variation (DENSVAR) clustering algorithm based on the set of parameters;	executing the first execution cycle of the DENSVAR algorithm, wherein the first execution cycle comprises:		determining a distance between different pairs of nodes of the plurality of nodes;		identifying candidate nodes of the plurality of nodes based on the distance determined for the different pairs of nodes and the size parameter;		assigning the candidate nodes to one of a plurality of candidate clusters;		determining whether each candidate cluster of the plurality of candidate clusters satisfies at least the first density value or the second density value; and		identifying a first density cluster based on a first candidate cluster of the plurality of candidate clusters satisfying the first density value and a second density cluster based on a second candidate cluster of the plurality of candidate clusters satisfying the second density value during the first execution cycle; and	transmitting information associated with the first density cluster and the second density cluster to a remote device.

16.	(Currently Amended)  A system comprising:	a memory; and	one or more processors communicatively coupled to the memory and configured to:		receive a set of parameters comprising a density parameter, a size parameter, and a node parameter, wherein the density parameter comprises a plurality of density values that includes at least a first density value and a second density value, wherein the first density value and the second density value are different, and wherein the node parameter comprises information associated with a plurality of nodes;		configure a first execution cycle of a density variation (DENSVAR) clustering algorithm based on the set of parameters;		execute the first execution cycle of the DENSVAR algorithm to:		determine a distance between different pairs of nodes of the plurality of nodes;		identify candidate nodes of the plurality of nodes based on the distance determined for the different pairs of nodes and the size parameter;		assign the candidate nodes to one of a plurality of candidate clusters;		determine whether each candidate cluster of the plurality of candidate clusters satisfies at least the first density value or the second density value; and		identify a first density cluster based on a first candidate cluster of the plurality of candidate clusters satisfying the first density value and a second density cluster based on a second candidate cluster of the plurality of candidate clusters satisfying the second density value during the first execution cycle; and		transmit information associated with the first density cluster and the second density cluster to a remote device.


Reasons for Allowance
Claims 1-20 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…receiving, by one or more processors, a set of parameters, the set of parameters comprising a density parameter, a size parameter, and a node parameter, wherein the density parameter comprises a plurality of density values that includes at least a first density value and a second density value, wherein the first density value and the second density value are different, and wherein the node parameter comprises information associated with a plurality of nodes; configuring, by the one or more processors, a first execution cycle of a density variation (DENSVAR) clustering algorithm based on the set of parameters; executing, by the one or more processors, the first execution cycle of the DENSVAR algorithm, wherein the first execution cycle comprises: determining a distance between different pairs of nodes of the plurality of nodes; identifying candidate nodes of the plurality of nodes based on the distance determined for the different pairs of nodes and the size parameter; assigning the candidate nodes to one of a plurality of candidate clusters; determining whether each candidate cluster of the plurality of candidate clusters satisfies at least the first density value or the second density value; and identifying a first density cluster based on a first candidate cluster of the plurality of candidate clusters satisfying the first density value and a second density cluster based on a second candidate cluster of the plurality of candidate clusters satisfying the second density value during the first execution cycle; and transmitting, by the one or more processors, information associated with the first density cluster and the second density cluster to a remote device”, as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-8 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 9 and 16 and their dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…receiving, by one or more processors, a set of parameters, the set of parameters comprising a density parameter, a size parameter, and a node parameter, wherein the density parameter comprises a plurality of density values that includes at least a first density value and a second density value, wherein the first density value and the second density value are different, and wherein the node parameter comprises information associated with a plurality of nodes”; “determining whether each candidate cluster of the plurality of candidate clusters satisfies at least the first density value or the second density value”; and “identifying a first density cluster based on a first candidate cluster of the plurality of candidate clusters satisfying the first density value and a second density cluster based on a second candidate cluster of the plurality of candidate clusters satisfying the second density value during the first execution cycle”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant provided a persuasive argument into the Walters reference’s lack of teachings in regards to a plurality of density values including a first and second density value, which are different from one another. Specifically, the allowable limitation stating, “...identifying a first density cluster based on a first candidate cluster of the plurality of candidate clusters satisfying the first density value and a second density cluster based on a second candidate cluster of the plurality of candidate clusters satisfying the second density value during the first execution cycle...” was an aspect lacking in prior art discovered through updated searches.  The reference of Kumaresan et al appeared to be the most pertinent art discovered, comprising teachings providing for the utilization of a plurality of machine-learning-based clustering techniques, one or more of a plurality of parameters of clustered log records, and the recognition of density and the distribution and variation of values, but Kumaresan et al lacked at least the identification of at least first and second candidate clusters based on a first and second density cluster based on a second candidate cluster satisfying a second density value, which appeared critical to Applicant’s claimed invention.  
Independent Claims 9 and 16 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Kumaresan et al (USPG Pub No. 20210027503A1) teaches systems and methods for displaying representative samples of tabular data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /TAMARA T KYLE/  Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/8/2022